 

wihergne

, \0 245B (Rey, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Pagelofl = -“

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America JUDGMENT IN A CRIMINAL CASE
yy, (For Offenses Committed On or After November 1, 1987)
Carlos Meneses-Ortiz Case Number: _3:19-mj-23366

 

Benjamin B. Kineton B Ba Bane fo
Defendant's Attorney

AUG 20 2019

 

 

REGISTRATION NO, 85506298

. SAK US Dis Het GOUsT |
- ‘sl pleaded guilty to count(s) 1 of Complaint BY ns

  

bE

 

 

‘C was found guilty to count(s)
after. a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense , Count Number(s)
» §:1325 Dt ILLEGAL ENTRY (Misdemeanor) 1
(1 The defendant has been found not guilty on count(s) °
[] Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term cf:

 

CO TIME SERVED A D | days

Assessment: $10 WAIVED © Fine: WAIVED

XJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
"the defendant’s possession at the time of arrest upon their deportation or removal. -

C] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any. change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, August 19, 2019
Date of Imposition of Sentence

“Received bot, Kp y yi a

DUSM . HONORABLE ROBERT N, BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy : | oe : 3:19-mj-23366

 

 
